Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed July 22, 2021. Applicant’s reply to the restriction/election requirement of June 7, 2021 has been entered. Claims 1-9 have been amended; and no claims have been canceled or newly added. Claims 1-9 are currently pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/EP2018/05402, filed February 19, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claims for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy has been filed as required by 37 CFR 1.55 for WIPO International Application No. PCT/CN2017/076923, which was filed at WIPO on March 16, 2017; and for European Patent Application No. EP17168120, which was filed at the European Patent Office on April 26, 2017.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 9, is acknowledged. Applicant’s elections of i) “thymol” as the species of essential oil, ii) “phytosphingosine” as the species of lipid, and iii) “wash composition”*** as the species of composition form are all also acknowledged. The Examiner has determined that claims 1, 2, 4, 5, and 9 read on the elected subject matter. 
***It is noted that a “wash composition” is not a proper composition form (e.g. a physical form such as powder, solution, emulsion, gel, etc.), but rather is merely an intended use for the composition. Nevertheless, the election is being accepted, and any composition which is intended to wash the skin or hair thus falls under the purview of the elected species.
The traversal is on the ground(s) that Groups I and II could be examined together “in the absence of undue burden”.  This is not found persuasive because Groups I and II are directed to statutorily distinct classes of invention, and have acquired a separate status in the art in view of their different classification.
Accordingly, claims 3 and 6-8 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction/election requirement is deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2021. Claims 1, 2, 4, 5, and 9 are currently under examination. 
Claim Objections
Claims 1 and 9 are objected to because of the following:
1. In claim 1, there should be a comma after “terpineol”.
2. In claim 9, after “vehicle, there should be a semicolon instead of a comma, followed by a “wherein”, and with a “is” between “composition” and “suitable”.
3. In claims 1 and 9, there should not be a comma after “and” between elements ii) and iii).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains at least one broad limitation together with at least one narrow limitation that falls within the broad limitation in the alternative. For example, body wash together with hand wash or face wash. As another example, body wash together with e.g. gel or soap. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the alternative in the same claim is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Pub. No. 2005/0271595).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Brown discloses an antimicrobial wash composition comprising preferably 0.1-5 wt% antimicrobial agents; wherein the antimicrobial agents can be e.g. thymol and phytosphingosine; and a vehicle that can include a surfactant (e.g. cocamidopropyl betaine, PEG-8 distearate, etc.) (abstract; paragraphs 0029, 0043, 0044, 0048-0050).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Brown does not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Brown disclosure is sufficient to render the instantly claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the express teachings of Brown, outlined supra, to devise Applicant’s presently claimed antimicrobial wash composition.
Brown discloses an antimicrobial wash composition comprising antimicrobial agents, preferably in the amount of 0.1-5 wt%, and a vehicle. Since Brown expressly discloses that suitable antimicrobial agents include e.g. the combination of thymol and phytosphingosine; and since surfactants are routinely employed in antimicrobial wash 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabortty et al. (U.S. Patent Application Pub. No. 2011/0223114), in view of Fischer et al. (Antimicrobial Agents and Chemotherapy. 2012; 56(3): 1157-1161).
II. Applicant Claims
Applicant’s elected subject matter is directed to an antimicrobial wash composition comprising 0.01-5 wt% thymol, 0.01-5 wt% phytosphingosine, and a cosmetically acceptable vehicle comprising a surfactant. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose an antimicrobial wash composition for e.g. the face comprising 0.01-5 wt% thymol, and a cosmetically acceptable vehicle comprising a surfactant (abstract; paragraphs 0013, 0014, 0018, 0019, 0025, 0028, 0029, 0038, 0041, 0042-0047).
Fischer et al. disclose that phytosphingosine is a lipid commonly found on the skin with potent and rapid antimicrobial activity, with a minimal bactericidal concentration of 3.3-62.5 µg/ml (i.e. equivalent to a concentration of 0.03-0.62%), further exhibits anti-inflammatory activity on skin and low toxicity, and is effective for treating acne (see e.g. abstract; page 1161). 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chakrabortty et al. do not explicitly disclose that the composition contains 0.01-5 wt% phytosphingosine. This deficiency is cured by the teachings of Fischer et al.  
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chakrabortty et al. and Fischer et al., outlined supra, to devise Applicant’s presently claimed antimicrobial wash composition.
Chakrabortty et al. disclose an antimicrobial wash composition for e.g. the face comprising 0.01-5 wt% thymol, and a cosmetically acceptable vehicle comprising a surfactant, which provides relatively quick antimicrobial action. Since Fischer et al. disclose that phytosphingosine is a lipid commonly found on the skin with potent and rapid antimicrobial activity, with a minimal bactericidal concentration of 3.3-62.5 µg/ml et al. antimicrobial wash composition for the face, with the reasonable expectation that the resulting composition will exhibit effective and rapid antimicrobial activity, anti-inflammatory activity, and will treat acne with minimal to no toxicity.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617